Title: To Alexander Hamilton from James Hardie, 2 December 1795
From: Hardie, James
To: Hamilton, Alexander


Princeton [New Jersey] December 2, 1795. “… During the time of the yellow fever in New York, some business called me to that city. A person to whom I had rendered very considerable service served a writ upon me even in his own house & as it happened at a late hour I was sent to jail, where I continued for three days.… The trial will come on, during the Christmas week, when I shall endeavour to be in New York. Should you Sir, condescend, to be my attorney, I am certain that I should obtain justice & this is all I require.…”
